Name: 2006/306/EC: Commission Decision of 26 April 2006 amending Decision 2006/274/EC concerning certain protection measures relating to classical swine fever in Germany (notified under document number C(2006) 1716) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  means of agricultural production;  international trade
 Date Published: 2007-05-08; 2006-04-27

 27.4.2006 EN Official Journal of the European Union L 113/6 COMMISSION DECISION of 26 April 2006 amending Decision 2006/274/EC concerning certain protection measures relating to classical swine fever in Germany (notified under document number C(2006) 1716) (Text with EEA relevance) (2006/306/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Outbreaks of classical swine fever have occurred in Germany. (2) Commission Decision 2006/274/EC of 6 April 2006 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 2006/254/EC (2) was adopted in order to maintain and extend the measures taken by Germany pursuant to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (3). (3) On the basis of epidemiological information provided by Germany, certain rules for the movement of pigs from and within the different areas of Germany should be amended. (4) Decision 2006/274/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/274/EC is amended as follows: 1. In Article 1, paragraph 2 is replaced by the following: 2. By way of derogation from paragraph 1, Germany may authorise: (a) the direct transport of slaughter pigs to a slaughterhouse outside Germany for immediate slaughter, provided that the vehicles used for transport of pigs comply with the requirements in Article 6(2)(a) and that the pigs originate from one single holding that is situated outside the areas listed in Annex I; (b) the transport of breeding and production pigs to a holding outside Germany, provided that the vehicles used for transport of pigs comply with the requirements in Article 6(2)(a) and that the pigs have been resident for at least 45 days, or since birth if less than 45 days of age, on a single holding: (i) which is situated outside the areas listed in Annex I; (ii) which has not received live pigs during the 45-day period immediately prior to the date of dispatch of the pigs; (iii) on which the clinical examination carried out in accordance with Chapter IV(D)(2) of the Annex to Decision 2002/106/EC have been completed with negative results. 2. Article 2 is replaced by the following: 1. Germany shall ensure that: (a) without prejudice to the measures provided for in Directive 2001/89/EC, and in particular Articles 9, 10 and 11 thereof: (i) no pigs are transported from and to holdings within the areas listed in Annex I(A); (ii) transport of slaughter pigs coming from holdings situated outside the areas listed in Annex I(A) to slaughterhouses located within those areas and transit of pigs through those areas is only allowed:  via major roads or railways, and  in accordance with the detailed instructions provided for by the competent authority to prevent the pigs in question coming into direct or indirect contact with other pigs during transport. (b) no pigs are dispatched from the areas listed in Annex I(B) to other areas within Germany, except for direct transport of: (i) slaughter pigs to a slaughterhouse for immediate slaughter, provided that the pigs originate from one single holding; (ii) breeding and production pigs to a holding, provided that the pigs have been resident for at least 45 days, or since birth if less than 45 days of age, on a single holding:  which has not received live pigs during the 45-day period immediately prior to the date of dispatch of the pigs; and  on which the clinical examination carried out in accordance with Chapter IV(D)(2) of the Annex to Decision 2002/106/EC have been completed with negative results. 2. By way of derogation from paragraph 1(a) the competent authority may authorise the transport of pigs from a holding situated within the areas listed in Annex I(A) but outside a protection or surveillance zone: (a) directly to a slaughterhouse situated within those areas, or in exceptional cases, to designated slaughterhouses in Germany located outside those areas, for immediate slaughter, provided that the pigs are dispatched from a holding on which the clinical examination carried out in accordance with Chapter IV(D)(3) of the Annex to Decision 2002/106/EC have been completed with negative results. (b) to a holding situated within those areas, provided that the pigs have been resident for at least 45 days, or since birth if less than 45 days of age, on a single holding which: (i) has not received live pigs during the 45-day period immediately prior to the date of dispatch of the pigs; (ii) on which the clinical examination carried out in accordance with Chapter IV(D)(2) of the Annex to Decision 2002/106/EC have been completed with negative results. 3. By way derogation from paragraph 1(a) the competent authority may authorise the direct transport of pigs from a holding situated within a surveillance zone to a designated holding in which no pigs are present and which is situated within the same surveillance zone or protection zone it surrounds, provided that:  this movement takes place in accordance with the conditions laid down in Article 11, paragraphs (1) point (f) and (2) Directive 2001/89/EC;  the examinations provided for in Chapter IV(D)(2) of the Annex to Decision 2002/106/EC have been completed with negative results on the holding from which the pigs are dispatched. The German authorities shall record the above movements and inform immediately the Commission thereof in the Standing Committee on the Food Chain and Animal Health. 3. Article 3 is replaced by the following: Article 3 Germany shall ensure that no consignments of the following commodities are dispatched to other member States and to third countries: (a) porcine semen, unless the semen originates from boars kept at a collection centre referred to in Article 3(a) of Directive 90/429/EEC and situated outside the areas listed in Annex I(A); (b) ova and embryos of swine, unless the ova and embryos originate from swine kept at a holding situated outside the areas listed in Annex I(A). 4. In Article 5, points 1 and 2 are replaced by the following: 1. within the areas listed in Annex I(A) at least one risk based zone is defined by the competent authorities and that at least the services provided by persons in direct contact with pigs or requiring entering the housing areas for pigs and the use of vehicles for transport of feed, manure or dead animals to and from pig holdings situated in the areas listed in Annex I(A) are limited to that or those defined zones and are not shared with other parts of the Community unless after thorough cleansing and disinfection of the vehicles, equipment and any other fomite and a minimum absence of any contact to pigs or pig holdings of at least tree days; contacts in connection with transport carried out pursuant to Article 2(2)(a) shall be deemed to have taken place within that defined zone or those defined zones; 2. in the areas listed in Annex I(A) surveillance measures are carried out in accordance with the principles set out in Annex II. 5. In Article 6, paragraphs 1 and 2(a) are replaced by the following: 1. Member States shall not send pigs to slaughterhouses in the areas listed in Annex I(A). 2. Member States shall ensure that: (a) vehicles which have been used for the transport of pigs in Germany or have entered a holding in Germany where pigs are kept are cleaned and disinfected twice after the last operation before these vehicles may be used for the transport of pigs outside Germany; 6. Annex I is replaced by the text in the Annex to this Decision. Article 2 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 99, 7.4.2006, p. 36. Decision as amended by Decision 2006/297/EC (OJ L 108, 21.4.2006, p. 31). (3) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. ANNEX ANNEX I Areas in Germany referred to in Articles 1, 2, 3, 5 and 6: A. In North Rhine-Westfalia: the territory of the Regierungsbezirke  Arnsberg, DÃ ¼sseldorf and MÃ ¼nster. B. In North Rhine-Westfalia: the territory of the Regierungsbezirke  Detmold and KÃ ¶ln.